Order entered September 26, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00690-CV

                     BRYAN A. STEMPOWSKI, Appellant

                                         V.

             REACH CONSTRUCTION GROUP, LLC, Appellee

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-01624

                                     ORDER

      Appellant appeals from the trial court’s June 16, 2022 judgment. Although

the judgment recites that it disposes of all parties and claims, it specifically

reserved the amount of appellee’s attorney’s fees for later determination. A final

judgment is one that disposes of all parties and claims. See Lehmann v. Har–Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001).         Because of that pending claim for

attorney’s fees, the parties have filed a joint motion for stay and brief in support

thereof. The parties ask that we stay the appeal pending the trial court’s resolution
of the attorney’s fees issue. We GRANT the motion as follows. The parties shall

have THIRTY DAYS from the date of this order to obtain an order from the trial

court on the issue of attorney’s fees. We ORDER Dallas County District Clerk

Felicia Pitre to file, WITHIN THIRTY-FIVE DAYS of the date of this order, a

supplemental clerk’s record containing any order awarding attorney’s fees or

written verification that no such order has been signed.

      Also before the Court are appellee’s August 31, 2022 motion to dismiss the

appeal for want of jurisdiction and brief in support. In light of the parties’ joint

motion to stay, we DENY the motion as moot.

      We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Bridgett Whitmore, Presiding Judge of the 193rd Judicial District

Court; Ms. Pitre; and, all parties.

      We ABATE this appeal. It will be reinstated in forty days of the date of this

order or when the requested supplemental clerk’s record is filed, whichever occurs

sooner.

                                             /s/    BILL PEDERSEN, III
                                                    JUSTICE